Citation Nr: 1526217	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from July 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2015.  A copy of the hearing transcript is of record.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension has been raised by the record during the Veteran's April 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his hearing, the Veteran testified that he had received treatment at a VA facility for his hearing loss and tinnitus.  See Hearing Transcript at 5-6.  These records are not currently part of the claims file, and attempts to verify and obtain records of this treatment must be made before adjudicating the Veteran's claims.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

The Board notes, for future reference, that the Veteran's bilateral hearing loss preexisted service.  During his July 1963 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
0 (10)
0 (10)
40 (45)
LEFT
-10 (5)
0 (10)
30 (40)
35 (45)
40 (45)

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above values in parentheses represent thresholds converted to the ISO-ANSI standard.  A comparison between these converted values and the provisions of 38 C.F.R. § 3.385 indicates that the Veteran had bilateral hearing loss for VA purposes at the time of his enlistment.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  When deciding a claim based on aggravation of a preexisting condition, VA must determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).

In this case, a March 2011 VA examiner noted the Veteran's preexisting hearing loss at enlistment, as well as the fact that his August 1966 separation examination included only whispered voice testing.  The examiner stated that the whisper test at discharge does not provide sufficient information to adequately assess changes in hearing acuity, and that there was insufficient evidence to render an opinion regarding etiology without resorting to speculation.

With respect to the duty to assist, the March 2011 examiner provided an adequate explanation for why an opinion could not be provided without resorting to speculation, namely that there was insufficient information contained in the August 1966 separation examination.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).  Therefore, an additional VA examination or opinion is not warranted at this time.  Moreover, there is no indication that the Veteran's service treatment records are incomplete, or that any further development would yield additional treatment records regarding the state of the Veteran's hearing during service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from 2009 through the present and associate them with the claims file.  If necessary, request that the Veteran provide any additional information necessary to obtain these records, including the names and/or locations of the VA medical facilities where he receives treatment.

2.  Then readjudicate these service connection claims in light of this and all other additional evidence, including any additional development that may be warranted.  If these claims continue to be denied, send the Veteran a supplemental statement of the case and give him time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






